DETAILED ACTION
1.	This action is responsive to the following communication: Non-provisional Application filed on August 11, 2020.  This action is made non-final.
2.	Claims 1-20 are pending in the case; Claims 1, 9, and 17 are independent claims.

3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Axway API Management, “Demo | Design and Build your APIs using Stoplight and API Builder” (hereinafter Axway), video published on April 4, 2019, available on https://youtu.be/7VVYnRdGhbU, duration 6 minutes and 31 seconds.
With respect to independent Claim 1, Axway teaches a system … causing display of a graphical user interface (GUI) that comprises a presentation of a plurality of interface elements; receiving a selection of an interface element from among the plurality of interface elements; presenting a menu element in response to the selection of the interface element; receiving a user input via the menu clement; and configuring an Application Programming Interface (API) endpoint based on the user input received via the menu element (see 3:34-4:26, particularly 3:55-4:10, illustrating a GUI with a 

    PNG
    media_image1.png
    871
    1349
    media_image1.png
    Greyscale


Axway does not appear to explicitly discuss a memory; and at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations comprising…  but a skilled artisan would understand that the GUI illustrated in Axway would require such hardware configuration in order to perform the functions demonstrated in the video, as was well-known in the art at the time the instant Application was filed.


With respect to dependent Claim 2, Axway teaches the system of claim 1, as discussed above, and further teaches wherein the user input defines a set of input parameters of an API input that corresponds with the API, the set of input parameters including at least an input type, and an input identifier (see 4:26-5:05, illustrating input defining parameters, including an input type and an input identifier, as seen in the screenshot (at 4:38 mark) below).

    PNG
    media_image2.png
    882
    1316
    media_image2.png
    Greyscale


With respect to dependent Claim 3, Axway teaches the system of claim 2, as discussed above, and further teaches wherein the interface element is a first interface clement, the menu element is a first menu element that corresponds with the first interface clement, and wherein the operations further comprise: receiving an input that selects a second interface element from among the plurality of interface elements; and presenting a second menu element in response to the input that selects the second interface element, the second menu element including a display of the input identifier of the API input (see 3:34-4:26, illustrating different menus for findAllATM and findAllBranch).

With respect to dependent Claim 4, Axway teaches the system of claim 2, as discussed above, and further teaches wherein the operations further comprise: generating a function that comprises a command based on the set of input parameters of the user input generating pseudo-code based on the command; and causing display of the pseudo-code within the menu element (see 4:37-4:52 and screenshot (at 4:47 mark) below).

    PNG
    media_image3.png
    846
    1308
    media_image3.png
    Greyscale


With respect to dependent Claim 5, Axway teaches the system of claim 1, as discussed above, and further teaches wherein the configuring the API based on the user input received via the menu element includes: generating a function of a function stack associated with the API based on the user input received via the menu element (see 4:25-5:05).

With respect to dependent Claim 6, Axway teaches the system of claim 1, as discussed above, and further teaches wherein the presentation of the plurality of interface elements comprises a sequence, the interface element represents a function of a function stack, and wherein a position of the interface element within the sequence of the presentation of the plurality of interface elements defines a calling sequence of the function among the function stack (see 4:25-5:05).

With respect to dependent Claim 7, Axway teaches the system of claim 6, as discussed above, and further teaches wherein the interface element is a first interface element that precedes a second interface element within the sequence of the presentation of interface elements, wherein the function represented by the first interface element comprises a command that defines a variable, the menu element is a first menu element, and wherein the operations further comprise: receiving an input that selects the second interface element; and presenting a second menu element that comprises a display of a set of variables in response to the input that selects the second interface element, the display of the set of variables including the variable defined by the command based on the position of the first interface element within the sequence (see 4:25-5:05).

With respect to dependent Claim 8, Axway teaches the system of claim 1, as discussed above, and further teaches wherein menu element includes a display of a set of variables, the user input selects a variable from among the set of variables, and wherein the configuring the API includes: generating a function of a function stack associated with the API based on the input that selects the variable, the function comprising a command that references the variable (see 4:25-5:05).


With respect to Claims 9-20, these claims reflect a method and a non-transitory machine-readable storage medium comprising steps and/or features recited in Claims 1-8, respectively, and are thus rejected along the same rationale as those claims, above.


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179                                                                                                                                                                                    
f